PER CURIAM.
An appeal in admiralty being considered in this circuit a new trial, parties not appealing may ask for affirmative relief. If a party does ask for it in this court, he will be treated in respect to costs and interest as if he had actually appealed. In this case there was a decree in the District Court for divided damages, which had been affirmed, except in two trifling particulars. The owner of the steamer Otta appealed and paid for printing the record. Upon the argument, the owner of the steamer Euckenbach, which did not appeal, contended. that the decree should be reversed as to it, and *894the steamer Otta held solely at fault. Therefore 'the owner of the Euckenbach must pay one-half the expense of taking the appeal paid by the owner of the Otta. No costs of this court to either party (The Jason, 178 Fed. 414, 101 C. C. A. 628), and-no interest to the owner of the Otta, in whose favor the balance of damages was, after appeal taken (The Rebecca Clyde, 12 Blatchf. 403, Fed. Cas. No. 11,622; The C. P. Raymond (C. C.) 36 Fed. 336; The Express, 59 Fed. 476. 8C. C. A. 182).